HONORABLE WM. H. POORMAN, District Judge,
sitting in place of MR. CHIEF JUSTICE CALLAWAY, disqualified, delivered the opinion of the court.
This is an action in conversion. Judgment was entered for defendants and plaintiff appeals therefrom. The complaint is in two counts, both of which relate to the same indebtedness and the same transaction. In so far as necessary to present the question here considered, it is alleged, in substance, that on the twentieth day of October, 1917, one R. D. Beckner made, executed and delivered his two certain promissory notes to the plaintiff, wherein he promised to pay to the plaintiff certain sums of money, and that to secure the payment thereof he (Beckner) made, executed and delivered to the plaintiff *292a chattel mortgage upon, certain livestock. The complaint also contains allegations relative to nonpayment, seizure and conversion of part of the stock by the defendants, demand, refusal and value of the stock so alleged to be converted. The defendants answered. A demurrer was sustained to the affirmative defense alleged in the answer and no replication was either filed or required. The complaint contains not any allegation of ownership of the note by the plaintiff other than the statement that Beckner made, executed and delivered the notes and mortgage to the plaintiff. Before the introduction of proof, the defendant interposed a general objection to the admission of any evidence, upon the ground that the complaint fails to state a cause of action. This objection was overruled by the court, and at the close of testimony submitted by plaintiff the defendant moved the court to dismiss the action for the reason (1) that the complaint fails to state facts sufficient to state a cause of action against the defendants or either of them; (2) for the reason that the plaintiff has failed to prove facts sufficient to make out a cause of action against the defendants or either of them; and (3) that the complaint is insufficient for the further reason that it fails to state that the plaintiff was the owner of the notes and mortgage at the time the cattle were attached or at any other time. The court sustained the motion made by the defendant and thereafter judgment in nonsuit was made and entered in favor of defendants and against the plaintiff.
The errors assigned by appellant are: (1) The court erred in granting motion for nonsuit or dismissal upon submission of plaintiff’s evidence; (2) the court erred in giving and entering judgment for defendants and against the plaintiff.
The respondent seems to rely wholly upon the claim made  by him that the complaint is insufficient for the reason that there is an insufficient allegation of ownership of the notes and mortgage by the plaintiff at the date of the alleged conversion of the mortgaged chattels. The question here con*293sidered is directed to the sufficiency of the complaint' to state a cause of action.
It is true, as claimed by appellant, that it is the policy of our Practice Act that the most liberal rules of construction should be applied to pleadings in civil eases. (Woodward v. Melton, 58 Mont. 594, 194 Pac. 154; Moore v. Crittenden, 62 Mont. 309, 204 Pac. 1035.)
Many cases are also cited by the appellant to the effect that an allegation that the defendant made, executed and delivered a note to the plaintiff is sufficient. 8 Corpus Juris, 886, is also cited, where the cases are collected.
This court has quoted the rule there stated, namely: “In an action by the payee against the maker of the note it is sufficient to allege the execution and delivery of the note to the plaintiff.” (J. I. Case Thresh. Mach. Co. v. Simpson, 54 Mont. 316, 170 Pac. 12.) However, the action in this ease is against third parties who are not parties to either the note or the mortgage. The precise question here involved was before this court in Harrington v. Stromberg-Mullins Co., 29 Mont. 157, 74 Pac. 413. There, as here, the action was by a mortgagee out of possession against a third party whom he claimed had converted certain mortgaged property, and there, as here, the only allegation of ownership was that the third party had executed and delivered to the plaintiff the notes in question, but the court held that such allegations were insufficient; that in such an action it was necessary that the plaintiff allege “that at the date of the conversion he was the owner and holder of the notes in question.” This decision has been referred to and affirmed in subsequent cases. (Young v. Bray, 54 Mont. 415, 170 Pac. 1044; J. I. Case Thresh. Co. v. Simpson, supra; Perkins & Co. v. Duluth Brew. & Malt. Co., 58 Mont. 691, 194 Pac. 157.) The rule laid down in these cases has been followed for many years with reference to pleading in the district court. This court in a later case considered the sufficiency of pleading in an action of conversion in a justice court. (Woody v. Security State Bank, 67 Mont. 109, 214 Pac. 1096.)
Rehearing denied January 30, 1924.
The complaint filed does not state a cause of action based upon the ownership of the note at the time of the conversion.
Paragraph 6 of the second count of the complaint, after alleging the seizure of the property by the defendant, contains this statement: “That at the time of said levy, attachment, and seizure, the plaintiff was the owner, in possession of, and entitled to the possession of said goods and chattels, and the whole thereof.” If we assume that this allegation in this complaint states a cause of action independently of the note and mortgage, there is not any evidence whatsoever to sustain it, and the court did not err in sustaining that part of the plaintiff’s motion to the effect that the plaintiff “failed to prove facts sufficient to make out a cause of action.”
The judgment appealed from is affirmed.

Affirmed.

Associate Justices Cooper, Holloway, Galen and Stark concur.